DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woronowicz et al. (US 2014/0116831).

Re Claim 1; Woronowicz discloses a charging system (Fig. 1) for charging a battery of a vehicle (81) comprising a power reception unit (1a and 1b) configured to be able to receive power in a non-contact manner and a battery charged by the power received by the power reception unit, the charging system (Par 0084) comprising: 
a charging apparatus comprising a plurality of power feed units (T1-T6) that are arranged along a predetermined route, each of the power feed unit being configured to be able to feed electric power to the power reception unit in a non-contact manner; (Fig. 1 and also see par 0086)
a detection unit configured to detect a current position of the vehicle (Par 0087); and 
a charging control unit configured to feed electric power from the power feed unit to the power reception unit in a non-contact manner based on the current position of the vehicle detected by the detection unit.(par 0087)

Re Claim 2; Woronowicz discloses wherein the charging control unit selects any one of the plurality of power feed units based on the current position of the vehicle detected by the detection unit, and feeds electric power from the selected power feed unit to the power reception unit in a non-contact manner. (par 0087)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz
Re Claims 4 and 5; Woronowicz discloses wherein the vehicle is a work vehicle as shown above.
Woronowicz does not disclose that works at an airport, and the route is a route along which the work vehicle travels during work at the airport and wherein the vehicle is a work vehicle that works at an airport and is capable of traveling by itself, and the route is a route along which the work vehicle travels by itself during work at the airport.
However, airports are known to have train tracks and the route is a route along which the work vehicle travels during work at the airport and wherein the vehicle is a work vehicle that works at an airport and is capable of traveling by itself, and the route is a route along which the work vehicle travels by itself during work at the airport and it would have been obvious to have used the system of Woronwicz in the airport in order to reduce the amount of cabling used in the construction of the airport, thus save cost. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz in view of Merkel et al. (US 2016/0243949)

Re Claim 3; Woronowicz discloses wherein the plurality of power feed units as shown above.
Woronowicz does not disclosed that the power feeding units are buried in a ground.
However, Merkel discloses the power feeding units are buried in a ground. (Par 0266).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have buried the power feeding unit in the ground in order to protect the coils from damages or vandalizing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
04/21/2022Primary Examiner, Art Unit 2836